Citation Nr: 1235003	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969, February 1970 to January 1972, and from April 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file contains additional relevant VA treatment records pertaining to the claims.   

The issues of entitlement to service connection for PTSD and a prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding a current diagnosis of sleep apnea that is based on consideration of all of the evidence.  The disorder was not shown in service or at any time thereafter.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim for service connection for sleep apnea, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also informed the Veteran of how disability evaluations and effective dates are assigned.  The Veteran was afforded numerous opportunities to present evidence in support of his claim.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's service treatment records, service personnel records, post-service VA treatment records, and identified private treatment records.

VA has not provided the Veteran with a VA examination for his claim for service connection for sleep apnea.  In this regard, the Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

An examination is not required for claimed sleep apnea in the absence of competent medical or lay evidence of a current disability.  Additionally, an examination is not required in the absence of credible evidence of symptomatology in service or for many years thereafter.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In this case, review of the Veteran's service, post-service VA treatment records, and private treatment records, is negative for any findings or diagnosis of sleep apnea.  His September 2008 Notice of Disagreement, however, states that the claimed sleep apnea is due an alleged May 1969 stressor event during Vietnam service when a soldier to whom he was speaking with was shot and killed.  

The Veteran's service treatment records show that during his first period of active service in September 1967, he complained of nasal stuffiness and a nonproductive nocturnal cough.  Upon undergoing an enlistment examination in April 1972 for his third period of active service, a report of medical history shows a history of frequent trouble sleeping and occasional insomnia.  Physical examination upon enlistment was negative for any findings of a respiratory or sleep disorder.  Following deployment to Germany in April 1972, the Veteran received frequent treatment for coughing, wheezing, and sinus congestion, which was diagnosed as sinusitis, new asthma, acute asthma, and bronchial asthma that was possibly geographically related to his locale in south Germany.  A July 1972 inpatient admission note shows that he was diagnosed with asthma upon assignment to south Germany, and a longer history of nocturnal wheezing and coughing was reported.  In November 1972, he was diagnosed with chronic sinusitis of unclear etiology, but probably due to hypersensitivity to environmental inhaled irritants.  A history of sinuses since childhood was also noted.  In October 1973, a permanent profile and change of military occupational specialty was recommended due to allergies.  Avoidance of dusty areas and field duty was recommended.  

Post-service VA and private treatment records dating since September 2004 show that decreased breath sounds were noted upon physical examination in January 2005 and May 2011.  In April 2006, he was diagnosed with mild dyspnea.  In October 2008, an on and off dry cough since many months prior was stated to be related to use of a particular blood pressure medication, which ceased with change of that medication.  In May 2009, an occasional cough was noted.  In February 2012, complaints of a constant cough were noted.  

The above findings noted in the Veteran's service and post-service treatment records are negative for any findings referable to or a diagnosis of sleep apnea.  Similarly, the post-service medical evidence of record does not show any complaints, diagnoses, or treatment for a disability based on sleep disturbance, specifically, sleep apnea.  Regarding in-service notation of complaints of a nocturnal cough and wheezing, while there is post-service evidence complaints of cough, such complaints were documented many years after the Veteran's discharge from military service, have not been noted to be nocturnal in nature, and there are no post-service findings or diagnosis of an actual sleep disturbance disability, to include sleep apnea.

Additionally, while the Veteran is competent to describe his symptoms, as a lay person, he has not shown that he has specialized training sufficient to render a diagnosis for or determine the etiology of sleep apnea as such requires medical testing and expertise to determine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, his opinion on this matter is not competent medical evidence.  In any event, the Board finds the lack of medical findings to be of greater probative value in this regard.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Here, the Veteran's subjective complaints have not been attributed to clinical diagnoses or underlying disabilities and as such, do not constitute disabilities for compensation purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted).  In the absence of chronic pathological processes associated with the Veteran's claimed sleep apnea, there is no reasonable basis to establish service connection.  Accordingly, in the absence of objective evidence of a current disability during the period of the claim, service connection for sleep apnea is not warranted on any basis and must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

Entitlement to service connection for PTSD

The Veteran asserts that service connection is warranted for his PTSD, initially diagnosed in June 2008, due to combat exposure during Vietnam service from May 1968 to May 1969, to include during the 1969 Tet Offensive, and a traumatic event that occurred on his last day of Vietnam service in April or May 1969 while stationed in Vinh Long or Can Tho, Vietnam.  The Veteran has not provided any detailed information about his claimed combat exposure during Vietnam service, however, a July 2008 VA treatment note shows that he was reportedly exposed to numerous combat situations, and on the last day of his Vietnam service, another soldier was reportedly killed by friendly fire while the Veteran was speaking with him.  

Regarding the May 1969 death of a soldier with whom the Veteran was speaking with at the time, a September 2008 statement indicates that the soldier was assigned to the Veteran's unit and was shot in the back by another soldier following an argument while and fell dead at the Veteran's feet during their conversation.  Due to memory suppression of the claimed incident, the Veteran reportedly is unable to remember the names of the soldiers involved.  He did not report this incident because he was afraid that he would be shot, however, he asserts that obtainment of his unit's death records (52nd Sig. Bn.), should verify this incident.  

In this regard, research of the Virtual Vietnam Veteran's Memorial shows that during the Veteran's Vietnam service dating from May 1968 to May 1969, soldiers from the 52nd Signal Battalion died on November 30, 1968 due to hostile gun or small arms fire, April 12, 1969 due to a hostile explosive device, April 24, 1969 due to non-hostile injury or illness, and on April 28, 1969 due to non-hostile illness or disease.  The only non-hostile accidental homicide involved a soldier from Company A of the 52nd Signal Battalion on April 1, 1970, nearly one year after the Veteran's return from Vietnam service.  

In December 2009, the RO issued a Formal Finding that information required to verify the Veteran's claimed stressor was insufficient to send to the Joint Services Records Research Center (JSRRC) and/or insufficient to research the case for a Marine Corps record.  Specifically, obtainment of the names and/or units of the soldiers involved in the May 1969 shooting incident was necessary.  

The Board notes, however, that in a September 2008 statement, the Veteran indicated that the soldier who was killed was assigned to his unit.  Thus, it appears that the Veteran has submitted information sufficient to send to the Joint Services Records Research Center (JSRRC) and/or to research the case for a Marine Corps record.  Additionally, the Board notes that during the Veteran's Vietnam service, the 52 Signal Battalion was assigned to the 1st Signal Brigade.  Accordingly, unit death records dating from January to June 1969 should be obtained from both the 1st Signal Brigade and the 52 Signal Battalion dating from January to June 1969 to determine if a soldier was purposefully or accidently killed by nonhostile friendly fire in April or May 1969 in Vinh Long or Can Tho, Vietnam.  

Regarding the Veteran's claimed combat exposure during Vietnam service, in a December 2008 statement, the Veteran's representative asserted that service personnel records are reflective of the Veteran's engagement in combat with the enemy.  Thus, he requested that VA concede that an in-service stressor occurred.  

In relevant part, the Veteran's service personnel records show that he served on active duty in the Army from October 1966 to May 1969 with foreign service in the Republic of Vietnam from May 10, 1968 to May 4, 9, or 15, 1969.  His military occupational specialty during Vietnam service was a switchboard operator. His campaigns and designations during Vietnam service include the Vietnam Counteroffensive 1969, and Counteroffensive phases IV, V, and VI.  His Military awards and decorations included the National Defense Service Medal, Vietnam Service Medal, Republic of Vietnam Campaign Medal with 60 device, and 2 overseas bars, which are not reflective of participation in combat operations.  

The Veteran's service treatment records are negative for any findings of a psychiatric condition, however, upon undergoing an enlistment examination for his 3rd period of active service in April 1972, his report of medical history shows that he reported frequent trouble sleeping, noted by the examining physician to be occasional insomnia, and drug use was denied.  Notwithstanding, given the administrative nature of the Veteran's military occupational specialty, and the absence of service medals and/or awards indicative of combat exposure, the Board finds that additional development is necessary to verify the Veteran's claimed combat exposure.  Accordingly, unit records should be obtained from the 1st Signal Brigade and from Detachment 2, C Company, of the 52nd Signal Battalion, dating from May 1968 to May 1969, and necessary action should be undertaken to verify the Veteran's claimed combat exposure during Vietnam service.  

Thereafter, in light of the Veteran's July 2008 diagnosis of PTSD, and evidence of record suggesting that such diagnosis may be related to his military service, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder diagnosed on examination.  

Entitlement to service connection for a prostate disorder

The Veteran asserts that service connection is warranted on a presumptive basis for a prostate condition, claimed as prostate cancer, due to exposure to herbicides during Vietnam service.  

Here, the Veteran's service personnel records show that he served on foot in the Republic of Vietnam from May 1968 to May 1969.  Thus, his exposure to herbicides during military service is not in dispute.  

The Veteran began receiving treatment for nocturia in September 2004.  A November 2005 private treatment note states that nocturia was probably secondary to use of blood pressure medication or sodium/fluid balance.  An April 2006 private treatment record shows that the Veteran was diagnosed with benign prostatic hypertrophy and nocturia when physical examination of his prostate showed that it was enlarged at a 1 to 2/4.  A December 2007 statement from Dr. DBV, indicates that the Veteran's symptoms of benign prostatic hypertrophy were mild and stable with medication.  Lab reports show that the Veteran's prostate-specific antigen levels were 1.3 in September 2004, 1.7 in July 2006 and April 2007, 1.9 in October 2007, 7.7 in October 2008 and 2.4 on retesting, and 3.9 in October 2009.  

A May 2009 VA treatment note shows that the Veteran reportedly received private treatment from Dr. P at P clinic in Waco, Texas.  Additionally, a July 2010 VA treatment note shows that he reportedly underwent laser surgery for benign prostatic hypertrophy in March 2010 at H Clinic in Waco, Texas.  Thereafter, his prostate-specific antigen levels were recorded as 1.2 in January 2011, and 1.3 in February 2012.  The aforementioned private treatment records from Dr. P and the P and H Medical Clinics are not of record.  It remains unclear as to whether the Veteran has ever been diagnosed with prostate cancer or whether his diagnosed benign prostatic hypertrophy may be related to any incident of his military service.  Accordingly, private treatment records from Dr. P and from P and H clinics must be obtained on remand.  

Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed prostate condition, and to obtain an opinion as to whether any prostate condition diagnosed may be related to any incident of military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VA 21-4142 forms and request that he sign and complete any missing information sufficient to enable VA to obtain any inpatient and outpatient private treatment records pertaining to either of the disorders at issue, to specifically include all treatment for the claimed prostate condition from Dr. V at the BF Medical Center dating since March 2008, and from Dr. P and the P and H Medical Clinics located in Waco, Texas, as alluded to in May 2009 and July 2010 VA treatment records.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.  

In addition, the RO/AMC should request all VA treatment records, to include any inpatient and outpatient psychiatric and medical treatment records, from the VA Central Texas Health Care System dating since February 2012.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The RO/AMC will contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate organization and request unit death records for the 1st Signal Brigade and the 52nd Signal Battalion dating from March to May 20, 1969 in attempt to verify the Veteran's the claimed stressor of witnessing a soldier from his unit being shot to death by a fellow soldier following an argument in Long Vinh or Can Tho, Vietnam.  Also request those unit's histories dating from May 1968 to May 1969 in attempt to verify the Veteran's claimed combat exposure while stationed in Vinh Long and Can Tho, Vietnam.  All pertinent follow-up must be undertaken.  

3.  Thereafter, the RO/AMC must schedule the Veteran for a VA psychiatric examination to determine the nature, onset, and etiology of the Veteran's currently diagnosed PTSD.  All indicated tests must be accomplished.  The claims folder, to include any relevant records contained in Virtual VA, must be made available to the examiner.  The examiner just acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  

The examiner must address whether it is at least as likely as not that the Veteran's diagnosed PTSD, or any other psychiatric disorder found on examination, is related to military service.  The examiner must provide a complete written rationale for any opinion offered.  In doing so the examiner must:   

a. Explain the basis for each diagnosis offered, to include PTSD, and how that diagnosis is justified under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

b. If the criteria for a diagnosis of PTSD have been satisfied, the examiner must comment upon the presence or absence of any link between that diagnosis and any verified in-service stressor.  (In September 2008 and February 2009, the appellant provided stressor statements, but as of the date of this remand, no stressor or combat service has been independently verified, or shown to be consistent with the time, place and circumstances of his service.  That finding may change depending on the results from development outlined above.)  In so doing, the examiner shall specifically address if the Veteran's claimed stressors relate to the Veteran's fear of in-service hostile military or terrorist activity.  

c. The examiner must consider the lay statements of the Veteran.

If the examiner is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.  That is, the examining physician must specifically explain why the causation of any acquired psychiatric disorder diagnosed on examination, to include PTSD, is unknowable.  

4.  After obtainment of any outstanding VA and private treatment records, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed prostate disorder.  Any medically indicated testing should be accomplished, and all medical testing and clinical findings should be clearly reported.  The claims folder, to include any relevant records contained in Virtual VA, must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  

After review of the claims file and examination of the Veteran, the examiner should diagnose any condition of the prostate and opine as to whether it at least as likely as not (i.e., 50 percent probability or higher) that each diagnosis indicated, was manifested during or is causally related to his active duty service or any incident therein, to include his exposure to herbicides therein. 

If the examiner is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.  That is, the examining physician must specifically explain why the causation of any prostate condition diagnosed on examination, to include benign prostatic hypertrophy, is unknowable.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  After the development requested has been completed, the AMC/RO should review the examiner's opinion to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners have documented their review of Virtual VA.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once. 

7.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


